Citation Nr: 0031102	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-15 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for bronchial 
asthma with chronic restrictive pulmonary disease, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic gastrointestinal disorder (GI).

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bunions of the great toes.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic cervical spine disability.

6.  Entitlement to a special monthly compensation based on 
loss of use of creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which continued 10 percent 
evaluations for asthma and hypertension; denied reopening for 
GI disorder, bunions of the great toes; chronic cervical 
spine disability; special monthly compensation.  By a rating 
decision dated April 1997 the RO increased the veteran's 
evaluation for asthma to 30 percent.

The veteran's claims of entitlement to an increased 
evaluation for bronchial asthma with chronic restrictive 
pulmonary disease, entitlement to service connection for 
chronic gastrointestinal disorder (GI), bunions of the great 
toes, and chronic cervical spine disability will be addressed 
in the remand section below.


FINDINGS OF FACT

1.  The veteran's hypertension is manifested by normal blood 
pressure controlled by medication.

2.  By a rating decision in July 1991, the RO denied the 
veteran's claim of entitlement to service connection for a 
chronic GI disorder; the veteran was notified of that 
determination and of his appellate rights, but he did not 
initiate an appeal.

3.  Evidence pertinent to the veteran's service connection 
chronic GI disorder claim which has been received since the 
July 1991 RO determination bears directly and substantially 
upon the specific matter under consideration and is so 
significant that it must be considered to decide fairly the 
merits of the claim.

4.  By a rating decision in July 1991, the RO denied the 
veteran's claim of entitlement to service connection for 
bunions of the great toes; the veteran was notified of that 
determination and of his appellate rights, but he did not 
initiate an appeal.

5.  Evidence pertinent to the veteran's bunions of the great 
toes which has been received since the July 1991 RO 
determination bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered to decide fairly the merits of the 
claim.

6.  By a rating decision in July 1991, the RO denied the 
veteran's claim of entitlement to service connection for a 
chronic cervical spine disability; the veteran was notified 
of that determination and of his appellate rights, but he did 
not initiate an appeal.

7.  Evidence pertinent to the veteran's chronic cervical 
spine disability which has been received since the July 1991 
RO determination bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered to decide fairly the merits of the 
claim.

8.  The veteran had mumps in 1972 complicated by orchitis; 
measurement of the right testicle measured 4.0 cm and the 
left measured 3.8 cm; he has not been diagnosed as sterile; 
there is no evidence suggesting a relationship between the 
impotence and the veteran's service connected mumps with 
orchitis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.104, 
Diagnostic Code 7101 (1996 & 2000).

2.  The July 1991 rating decision which denied service 
connection for a chronic GI disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

3. New and material evidence has been received since the July 
1991 rating decision, and the veteran's claim of entitlement 
to service connection for chronic GI disorder has been 
reopened.  38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.156 
(2000).

4.  The July 1991 rating decision which denied service 
connection for bunions of the great toes, is final.  
38 U.S.C.A. § 7105(c) (West 1991).

5.  New and material evidence has been received since the 
July 1991 rating decision, and the veteran's claim of 
entitlement to service connection for bunions of the great 
toes has been reopened.  38 U.S.C.A. § 5108 (West 1991), 
38 C.F.R. § 3.156 (2000).

6.  The July 1991 rating decision which denied service 
connection for a chronic cervical spine disability, is final.  
38 U.S.C.A. § 7105(c) (West 1991).

7.  New and material evidence has been received since the 
July 1991 rating decision, and the veteran's claim of 
entitlement to service connection for a chronic cervical 
spine disability has been reopened.  38 U.S.C.A. § 5108 (West 
1991), 38 C.F.R. § 3.156 (2000).

8.  Special monthly compensation for the loss of use of a 
creative organ is not warranted.  38 U.S.C.A. §§ 1114(k), 
5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.350(a)(1) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

The Board finds that the record as it stands is adequate to 
allow for equitable review of the veteran's increased rating 
claim and that no further action is necessary to meet the 
duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran was afforded a VA examination in March 1995 in 
which he reported that his hypertension was noted in 1980 and 
treatment was begun.  He was taking Maxzide and Monopril and 
had had no heart attack or stroke.  He denied any symptoms 
from this condition.  

Private outpatient treatment record dated July 1996 indicated 
that the physician gave him refills for his Maxzide, Azmacort 
and Proventil.  The veteran was given a sample of Monopril, 
if his blood pressure averaged high it was noted that he 
would need an increase in the dose.  Follow-up in August 1996 
indicated that the veteran was unable to tolerate the higher 
dose of Monopril as it made him too fatigued.  The veteran's 
blood pressure reading was 130/95.  He was continued on half 
a 20 mg pill twice a day for another two months and then 
reassess.  A follow-up in October 1996 showed the veteran 
much better with blood pressure reading of 116/80 and 125/85 
when the physician took the reading.  The veteran reported 
feeling quite well.  In February 1997 his blood pressure 
reading was 120/82.  May 1997 blood pressure reading was 
110/80.

In a March 1997 VA examination noted that the veteran had 
good control of his hypertension and had had no blood 
pressure disease, kidney disease, no history of heart 
disease, or myocardial infarctions.  He has had no complaints 
of chest discomfort.  

Private outpatient treatment records dated in November 1998 
note that the veteran was doing well in terms of his blood 
pressure.  It was noted that serial measurements he was 
getting at home was 125/82.  March 1999 record shows blood 
pressure reading of 130/82.

In a June 1999 VA examination the veteran reported headaches, 
blurred vision, and dizziness if he stood up too fast.  His 
medications to control his hypertension included Maxzide and 
Monopril.  He had required no hospitalization for his high 
blood pressure.  The examination showed weight was 182 
pounds.  Blood pressure lying was 140/90 with pulse 72, 
sitting 130/94 with pulse 72, and standing 146/88 with pulse 
of 74.  Systolic ejection murmur, grade 2/4.  Rate was 72 and 
regular.  

The veteran was seen in August 1999 with nasal congestion 
complains and his blood pressure reading at that time was 
144/84.

It is noted that the rating criteria for the evaluation of 
hypertension were modified during the period in which this 
appeal was pending.  Such changes were made effective from 
January 12, 1998.  See 62 Fed. Reg. 65219 (Dec. 11, 1997); 
see also Karnas, 1 Vet. App. at 312. (where law or regulation 
changes after a claim has been filed or reopened, the version 
most favorable to the veteran will be applied.)

Under the criteria in effect prior to January 12, 1998, a 20 
percent rating was assignable for hypertensive vascular 
disease (essential hypertension) where diastolic blood 
pressure was predominantly 110 or more with definite 
symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Where 
diastolic pressure was predominantly 100 or more, a 10 
percent rating was for assignment.  Id.  When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned.  
Note two following 38 C.F.R. § 4.104, Diagnostic Code 7101.

Under the revised rating criteria, a 10 percent rating is 
assignable for hypertension where diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent evaluation is granted for diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, as in effect on January 12, 1998.

Based on a review of the evidence, the Board finds that there 
is no basis to assign an evaluation in excess of 10 percent 
under the old or new criteria.  

Based on the evidence presented, the Board finds that the 
veteran's hypertension does not warrant an evaluation in 
excess of the presently assigned 10 percent rating.  In this 
regard, it is noted that clinical records fail to identify a 
diastolic blood pressure that is predominantly 110 or more or 
a systolic pressure that is predominantly 200 or more.  The 
record otherwise denotes that the veteran's hypertension is 
stable while on medication.  Therefore, the preponderance of 
the evidence is against assignment of a rating other than 10 
percent.

II.  New and material

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The Board notes here that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), amended 
the provisions of 38 U.S.C.A. § 5107 to eliminate the well-
grounded claim requirement.  VA is now required to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits.  VA shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  However, VA may decide a claim without providing 
assistance when no reasonable possibility exists that such 
assistance will aid in establishment of entitlement.


A.  Chronic GI disorder

The Board notes that the claim for entitlement to service 
connection for a chronic GI disorder was denied by a rating 
decision in July 1991 because medical evidence did not find 
on examination a chronic GI disorder.  The veteran's 
retirement examination noted a history of indigestion, 
usually at night, self-treated by Tums, with good results.  
The veteran was notified of that determination and apprised 
of appellate rights and procedures, but he did not initiate 
an appeal.  Accordingly, the July 1991 rating decision became 
final.  38 U.S.C.A. § 7105(c).  The veteran subsequently 
sought to reopen his claim, and the RO denied that request in 
a September 1995 rating decision.  The appellant did complete 
an appeal from that determination, and the case is now before 
the Board for appellate review.  

At the time of the July 1991 determination, the evidence of 
record included the veteran's service medical records.  Based 
on this evidentiary record, the RO determined that there was 
no basis for relating a chronic GI disorder to his military 
service since no clinical diagnosis had been rendered.

The evidence received subsequent to the July 1991 rating 
decision includes: hearing transcript from RO hearing in 
March 1999 in which the veteran testified to nightly 
indigestion which was self treated, and a GI series which was 
performed; private medical record dated May 1997 from John P. 
Doty, M.D. indicating history of acid peptic disease with no 
diagnosis.  

The evidence received subsequent to the July 1991 rating 
decision is new and material since according to his hearing 
testimony, the veteran was self treating his indigestion and 
had a GI series performed.  Since the veteran's testimony may 
establish continuity of symptomatology, the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, such evidence 
must be viewed as new and material, and the veteran's claim 
has therefore been reopened.


B.  Bunions of the great toes

The Board notes that the claim for entitlement to service 
connection for bunions of the great toes (disability of the 
great toes) was denied by a rating decision in July 1991 
because medical evidence did not establish an underlying 
disability.  The veteran's retirement examination noted a 
history of painful great toes, with symptoms usually 
occurring in cold weather.  The veteran was notified of that 
determination and apprised of appellate rights and 
procedures, but he did not initiate an appeal.  Accordingly, 
the July 1991 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  The veteran subsequently sought to reopen his 
claim, and the RO denied that request in a September 1995 
rating decision.  The appellant did complete an appeal from 
that determination, and the case is now before the Board for 
appellate review.  

At the time of the July 1991 determination, the evidence of 
record included the veteran's service medical records.  Based 
on this evidentiary record, the RO determined that there was 
no basis for relating bunions of the great toes to his 
military service.

The evidence received subsequent to the July 1991 rating 
decision includes: hearing transcript from RO hearing in 
March 1999; February 1995 private medical record from John P. 
Doty, M.D. noting the veteran had painful bunions on both 
feet; June 1999 VA examination noting under bilateral feet, 
bunion formation on the dorsal aspect of great toe; private 
medical record dated May 1997 from John P. Doty, M.D. 
indicating that the veteran had problems with bunions in both 
feet and intermittent swelling in those areas, also noting 
that he had this problem since being in the military.  

The evidence received subsequent to the July 1991 rating 
decision is new and material since it establishes bunions of 
the great toes which had not been previously diagnosed.  
Therefore, the evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, such evidence must be viewed as new and 
material, and the veteran's claim has therefore been 
reopened.

C.  Chronic cervical spine disability

The Board notes that the claim for entitlement to service 
connection for neck spasms was denied by a rating decision in 
July 1991 because it was shown to have been an acute and 
transitory condition which fully resolved with no residual 
disability.  The veteran was notified of that determination 
and apprised of appellate rights and procedures, but he did 
not initiate an appeal.  Accordingly, the July 1991 rating 
decision became final.  38 U.S.C.A. § 7105(c).  The veteran 
subsequently sought to reopen his claim, and the RO denied 
that request in a September 1995 rating decision.  The 
appellant did complete an appeal from that determination, and 
the case is now before the Board for appellate review.  

At the time of the July 1991 determination, the evidence of 
record included the veteran's service medical records.  Based 
on this evidentiary record, the RO determined that there was 
no evidence of any chronic acquired disorder of the spine.

The evidence received subsequent to the July 1991 rating 
decision includes: February 1995 private medical record from 
John P. Doty, M.D. noting that it had recently come to his 
attention of a fairly chronic problem with neck pain and 
right upper trapezius spasm; a March 1995 VA radiology 
reported noted a gentle left upper thoracic scoliosis; an 
entry in the veteran's medical records dated May 1997 by Dr. 
Doty indicated that the veteran has had a problem with spasms 
in the back of his neck that have been going on since he was 
in the military, indicating no history of injury, the 
examiner noting a relationship to a history of thoracic 
scoliosis that he has had; March 1999 private outpatient 
treatment record from Dr. Doty indicating tenderness over the 
left upper trapezius muscle; hearing transcript from RO 
hearing in March 1999; private x-ray report dated March 1999 
revealed C3-4 and C5-6 degenerative disc disease with 
moderate neural forminal stenosis at C3-4; private medical 
treatment record dated May 1999 indicated that MR scan showed 
degenerative changes of the cervical spine and small focal 
protrusion at C6-7.  

The evidence received subsequent to the July 1991 rating 
decision is new and material since it establishes a current 
chronic cervical spine disability which had not been 
previously diagnosed.  Therefore, the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, such evidence 
must be viewed as new and material, and the veteran's claim 
has therefore been reopened.

III.  Special monthly compensation

The veteran is service connected for history of mumps with 
orchitis, evaluated as 0 percent (noncompensable) under 
Diagnostic Code 6399.  The veteran is not presently claiming 
increased evaluation for residuals of mumps with orchitis.  
The veteran is presently claiming special monthly 
compensation for loss of use of a creative organ to include 
sterility as secondary to his mumps.

Special monthly compensation (SMC) under 38 U.S.C.A. 
§ 1114(k) is payable for each anatomical loss or loss of use 
of one hand, one foot, both buttocks, one or more creative 
organs, etc.  This special compensation is payable in 
addition to the basic rate of compensation otherwise payable 
on the basis of degree of disability.

Service connection may be granted for a disorder which is 
proximately due to or the result of or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1997); 
Allen v. Brown, 7 Vet. App. 439 (1995).  With regard to the 
claim for special monthly compensation, the issues at hand 
are whether the claimed conditions (loss of use) currently 
exist and, if so, whether they are the residuals of mumps or 
otherwise related to service.

A bare allegation of a disorder that is related to service is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

Special monthly compensation is payable when a veteran 
suffers from loss or loss of use of a creative organ as a 
result of a service connected disability.  Loss of a creative 
organ will be shown by acquired absence of one or both 
testicles (other than undescended testicles) or ovaries or 
other creative organ. Loss of use of one testicle will be 
established when examination by a board finds that: (a) The 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle, 
or (b) The diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c).  If neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa. 38 C.F.R. § 
3.350(a)

In February 1995 the veteran initially claimed SMC for 
infertility due to mumps.  Later, the veteran claimed SMC due 
to loss of a creative organ as a result of impotence.  

A review of the service medical records shows that the 
veteran was treated and hospitalized four weeks for mumps in 
1972.

A letter from John P. Doty, M.D. dated February 1995 
indicates that the veteran had been a patient since May 1992.  
The physician stated, "Also, he has a history of apparently 
having mumps orchitis in 1977 which has to some degree 
impaired his fertility and a recent sperm analysis would 
confirm that."

Laboratory test from Sutter North Medical Foundation dated 
January 1995 show the presence of sperm in semen sample.

In a March 1995 VA examination the veteran reported mumps in 
1976 which affected both testicles.  He indicated that he 
sired one child prior to this infection, none since.  He 
reported having an infertility work-up and has been told that 
he has a low sperm count and volume although other 
characteristics were normal.  The examination showed 
testicles equal size and measure 3.5 centimeters in diameter 
each.  The consistency was mildly softer than normal.  
Diagnosis was history of mumps orchitis with a history of 
infertility due to low volume and low sperm count.

In a July 1996 VA examination the veteran reported 
contracting mumps in 1971 and developed orchitis with pain in 
the testicles.  He was treated with rest and analgesics and 
his symptoms resolved.  He indicated that since that time, he 
has had mild tenderness of the testicles.  The tenderness 
noticed after engaging in sexual intercourse.  The veteran 
reported that he could obtain an erection and have sexual 
intercourse with no difficulty.  It was noted that he 
fathered a biological child in 1971 and was told that he may 
have a low sperm count.  The examination showed no atrophy of 
the external male genitalia, and there were no visible 
lesions or discharge from the penis.  The testicles were of 
normal size and mildly softer than normal.  The impression 
was history of mumps with normal sexual function.

A May 1997 treatment record from Mohammad Sami, M.D. 
indicated that the veteran complained of left testicular 
discomfort and sometimes pain following mumps back in 1972.  
The veteran reported that he had also noticed difficulty in 
getting erections and maintaining them.  The examination 
showed normal penis with no discharge.  The testes were down 
in the scrotum and were somewhat smaller.  No masses were 
felt rectally.  The veteran was advised to have a scrotal 
ultrasound.  It was explained to the veteran that orchalgia 
might be related to his post mumps orchitis.

Scrotal ultrasound dated May 1997 from Sutter North Medical 
Group showed heterogeneous texture pattern with 
calcifications in both testicles.  No specific masses were 
noted but the heterogeneity was not particularly normal and 
might represent old infection.  Flow was established 
bilaterally.  A small spermatocele was seen in the head of 
the epididymis on the right.  Otherwise the epididymides 
bilaterally was normal.  The right testicle measured 4.0 cm 
and the left measured 3.8 cm.

A June 1997 private medical report from Dr. Sami indicated 
that the veteran's alpha fetoprotein and beta HCG tests were 
normal.  Treatment for his impotence by Muse suppositories 
was also withheld at this time until a second opinion was 
received from U.C. Davis concerning the need for testicular 
biopsies.

Private outpatient treatment records dated May 1998 from John 
F. Medica, M.D. indicated that the veteran was seen for a 
follow-up of erectile dysfunction.  It was noted that the 
veteran was seen earlier by another physician for bilateral 
testicular pain.  He was also seen at U.C. Davis for rule out 
testicular tumor.  The workup was negative.  It was noted 
that recent PSA one year ago was less than 1.  The veteran 
indicated that he was not able to sustain an erection.  The 
physician noted that the veteran was hypertensive, but did 
not have diabetes and did not smoke and was otherwise fairly 
healthy.  The veteran stated that he had a good relationship 
with his wife and he was able to have orgasm and did 
ejaculate.  The examination showed testicles descended and 
they were somewhat small, consistent with history of mumps.  
His phallus was normal, adequate meatus.  The veteran was 
prescribed Viagra.

Private outpatient treatment record from Dr. Doty dated 
November 1998 indicated that the veteran was given a refill 
for Viagra and reported that the medication had been 
effective for him.

In his March 1999 RO hearing the veteran testified that he 
believed that the mumps he had in service in 1972 was the 
cause of his current erectile dysfunction.  He indicated that 
when he was able to get an erection he had pain during 
ejaculation.  However, he indicated that he was doing better 
since his private physician started him on Viagra.  The 
veteran did not believe that his impotence was due to 
medications for his hypertension because he had erectile 
problems before he was diagnosed with hypertension.  The 
veteran testified that he was never told by a physician that 
he was infertile.

Applying the clinical findings to the governing criteria for 
ascertaining "loss" or "loss of use" of a creative organ, the 
Board finds that the criteria prevent favorable consideration 
of the veteran's condition from entitlement to special 
monthly compensation.  The dimensions of the veteran's 
testicles do not fit the criteria for special monthly 
compensation.  There is also no evidence that the veteran has 
ever been sterile and private laboratory testing in January 
1995 showed the presence of sperm in semen sample.  There is 
no current medical diagnosis of chronic or organic sterility.  
Furthermore, although the veteran may have erectile 
dysfunction, there is no medical evidence suggesting a 
relationship between the mumps he had in service and the 
dysfunction.  

Therefore, since there is no medical evidence of sterility 
and no evidence suggesting a relationship between any 
erectile dysfunction and the service connected mumps, the 
veteran's claim for service connection for SMC is denied.  

In reaching the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but the positive 
evidence is not in a state of equipoise with the negative 
evidence to otherwise provide a basis for a favorable 
determination. 

ORDER

Entitlement to an increased evaluation for hypertension is 
denied.

The claim for entitlement for service connection for a 
chronic GI disorder has been reopened.  To this extent, the 
appeal is granted.

The claim for entitlement for service connection for bunions 
of the great toes has been reopened.  To this extent, the 
appeal is granted.

The claim for entitlement for service connection for cervical 
spine disability has been reopened.  To this extent, the 
appeal is granted.

The claim of entitlement to special monthly compensation 
based on loss of use of a creative organ is denied.


REMAND

The veteran was afforded a VA examination in June 1999 for 
his asthma.  The examination showed chest clear to 
auscultation with no wheezing, no rales, and no rhonchi.  
Pulmonary function tests showed severe chronic restrictive 
pulmonary disease with significant improvement following 
bronchodilators.  The spirometry was suspect due to large 
variability and lung volumes were recommended.  The tests 
disclosed the veteran's forced expiratory volume in one 
second FEV-1 was 29 percent of the predicted value pre-
inhaler and 53 percent of the predicted value post-inhaler.  
The ratio of the veteran's forced expiratory volume in one 
second FEV-1 to forced vital capacity FEV1/FVC was 76 percent 
of the predicted value and carbon monoxide by the single 
breath method DLCO (SB) was 58 percent of the predicted 
value.  The Hearing Officer requested clarification by letter 
dated July 1999 since the pulmonary function testing 
suggested severe restrictive disease.  In an addendum to the 
June 1999 VA examination dated October 1999 a registered 
nurse indicated that judging on the basis of pulmonary 
function testing, the severity of the veteran's restrictive 
disease was moderate.

The nurse in the October 1999 addendum did not indicate the 
basis for the large variability or why the evidence suggested 
moderate restrictive disease.  The Board finds there has not 
been full or at least substantial compliance with the 
directive from VA Central Office dated June 17, 1997.  The 
Board believes that a new examination is warranted based on 
conflicting medical evidence to include the June 1999 
interpretation suggesting spirometry was suspect due to large 
variability.  

Further, since the veteran's claims for entitlement to 
service connection for chronic GI disorder, bunions of the 
great toes, and chronic cervical spine disability have been 
reopened due to possible evidence of continuity of 
symptomatology and evidence of current disabilities relating 
to bunions and the cervical spine, examinations are warranted 
under the newly enacted version of 38 U.S.C.A. § 5107(a).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
of record) documenting ongoing treatment 
for the claimed disabilities should be 
associated with the claims file.  

2.  The veteran and his representative 
should be contacted and asked to furnish 
the names and addresses of any private 
medical care providers who have treated 
the veteran for the disorders at issue.  
After obtaining appropriate consent from 
the veteran to the release of medical 
records, the RO should contact any 
medical care providers reported by the 
veteran and request copies of pertinent 
records.  The RO should comply with 
notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), specifically as it relates to 
obtaining medical documentation 
identified by the veteran.

3.  The RO should afford the veteran a VA 
respiratory examination to determine the 
current degree of severity of his 
bronchial asthma.  All pertinent clinical 
findings should be reported in detail.  
The claims folder, including a copy of 
this remand, should be made available to 
the examiner for review prior to 
examining the veteran.  The examiner 
should state that he has reviewed the 
claims folder in his examination report.  
All necessary special studies, to include 
pulmonary function testing, must be 
performed and all pertinent clinical 
findings and pulmonary test findings 
reported in detail.  The DLCO (SB) 
percent predicted should also be given, 
or an explanation why it could not be 
ascertained, because the veteran has been 
diagnosed with COPD and the claim may be 
evaluated under Diagnostic Code 6604 or 
6602.  This means that the pulmonary 
function testing must be interpreted 
precisely in the terms called for under 
the current provisions of Diagnostic Code 
6602 or 6604.  As regards the old rating 
criteria (prior to October 7, 1996) the 
examiner must describe the frequency of 
asthma attacks, the extent of dyspnea on 
exertion and whether the asthma is mild, 
moderate, severe or pronounced in degree.

4.  The veteran should then be scheduled 
for special VA examinations to ascertain 
the nature and etiology of the veteran's 
bunions of the great toes and chronic 
cervical spine disability.  The veteran 
should also be scheduled for a special VA 
examination to ascertain whether there is 
a current GI disorder and if any GI 
disorder is found to be present, after 
reviewing the claims file, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
such current disorders are related to the 
veteran's military service.  It is 
imperative that the claims file be made 
available to the examiners for review in 
connection with the examinations, and all 
indicated special studies and tests 
should be accomplished.  The examiners 
should offer opinions in connection with 
the bunions and cervical disorder as to 
whether it is at least likely as not that 
any such current disorders are related to 
the veteran's military service.  

5.  After the completion of the above, 
the RO should review the expanded record 
and determine whether the veteran's 
claims can be granted.  The RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case 
addressing any issues which remain 
denied.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to comply with 38 U.S.C.A. 
§ 5107(a).  The veteran and his representative are free to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
      Veterans Law Judge
	Board of Veterans' Appeals

 
- 19 -


- 1 -


